ORDER ON MOTIONS FOR SUMMARY JUDGMENT
C. ASHLEY ROYAL, UNITED STATES DISTRICT JUDGE
Plaintiff Arrie Prosser filed this action claiming Defendant Thiele Kaolin paid her unequal wages and retaliated against her by suspending and terminating her in violation of the EPA and the Fair Labor Standards Act of 1928, as amended, 29 U.S.C. § 201 at seq. Presently before the Court are the Parties’ cross motions for *1346summary judgment. For the reasons stated below, the Court DENIES both Motions for Summary Judgment [Doc. 22 & Doc. 24].
STANDARD OF REVIEW
Summary judgment is proper if- the movant “shows that there is no genuine issue as to any material fact and the mov-ant is entitled to a, judgment as a matter of law.”1 Not all factual .disputes render summary judgment inappropriate; only a genuine issue of material -fact will defeat a properly supported motion for súmmary judgment.2 This means that summary judgment may be granted if there is insufficient evidence for a reasonable jury to return a verdict for the nonmoving party or, in other words, if reasonable minds could- not differ as: to the verdict,3
On summary judgment, the Court must view the evidence and all justifiable inferences in the light most favorable to the nonmoving party; the Court may not make credibility determinations or weigh the evidence.4 The moving party “always bears the initial responsibility of informing the court of the basis for its motion, and identifying those portions of the pleadings, depositions, answers to interrogatories, and admissions 'on file, together with the affidavits, if any, which it believes demonstrate the absence of a genuine issue of material fact” and' that entitle it, to a judgment as a matter of law.5 If the moving party discharges this burden, the burden then shifts to the .nonmoving party to respond by setting forth specific evidence in the record and articulating the precise manner in which , that evidence creates a genuine issue of material fact or that the moving party is not entitled to a judgment as a matter of law.6 This evidence must consist of more than mere conclusory allegations or legal conclusions.7
The standard of review for cross-motions for summary judgment does not differ from the standard applied when only one party files a motion.8 “Cross-motions for summary judgment will not, in themselves, warrant the court in granting summary judgment unless one of the parties is entitled to judgment as a matter of law on facts that are not genuinely disputed.”9 The Court will consider each motion on its own merits, resolving all reasonable inferences against the party whose motion is under consideration.10
BACKGROUND
Defendant is in the business of mining .and processing Kaolin ore, a material found in clay and utilized in various manufacturing processes. It sells its product both domestically and internationally. Approximately 300 people are employed in “operations” in its Sandersville, Georgia plant, and 5% are female.
*1347Plaintiff worked 22 years for Defendant, from March 26,1991,. until her'termination on April 12, 2013. Throughout her employment, Plaintiff-worked at various positions. She started off as a bagger, an entry-level position, and was promoted six.times between 1993 and 2001, until she reached the position of “Centrifuge Operator,” the position she held for the next twelve years.
AH' Centrifuge Operators perform the samé duties, which is to take clay from the tanks and run it through designated processes. There are'no requirements to become a Centrifuge Operator outside of the minimum requirements for an entry’level position, and Plaintiff.met all the qualifications required to be a Centrifuge Operator. A Centrifuge Operator is within the highest level of pay in operations. As a Centrifuge Operator, Plaintiff was in the highest position outside of management.11 At the time of her termination, Plaintiff was the senior Centrifuge Operator. Three males also held the position of Centrifuge Operator at the time of Plaintiffs termination: James “Buddy” Caneega, Kenny ‘ Smith, and David Brantley. ■ ' ■
Defendant’s Pay Raise Structure and Plaintiffs Pay Raises
Defendant provides three ways for an employee to receive a pay raise: a general increase, a merit-based increase, and á promotional increase.
General increases are awarded to employees each year. Although general.increases have been denied to employees due to poor performance, Plaintiff was never denied a general- increase while employed with Defendant.
-Merit-based increases, Defendant contends, are based on -performance, but are also given for' pay grade reasons. The current merit-based- system . began in 2005, although employees received merit increases previous to 2005. Merit increases are awarded based on an employee’s performance, and “top performers” are rewarded for their, “exceptional performance.”12 Defendant gives managers discretion to determine which employees deserve a merit increase. In assessing who receives a merit increase, managers caii request a compensation report from Human Resources .for the employees they supervise.13 George Lord, Plaintiffs manager at the time of her employment, said he considered performance a “threshold matter’” but he also looked at an emplpy-ee’s pay in relation to his or her current pay grade, as well how an employee’s pay compared to other employees.14 Alex Caw-thon, executive Vice President of Human Resources, noted that there is “no consistent policy,” but the “message.. .was [merit increases] should be used wisely and should be given to employees whose performance merited a merit increase.”15
A Centrifuge Operator’s minimum hourly pay grade in 2012 was $23.74, the midpoint was $27.00, and the maximum was $30.26.16 At the time of her termination,
*1348Plaintiff received $23.98 an hour, and the male Centrifuge Operators received almost $2 more: Brantley $25.82; Caneega $25.65; and Smith $25.65. Ronnie Adams, Plaintiffs Shift Supervisor, and George Lord, the Plant Manager, were aware- of a discrepancy in pay between Plaintiff and her male counterparts in early Fall of 2012. Defendant claims that Lord spoke to Daryl Hutchings, the Plant Operations Manager, about Plaintiffs pay discrepancy, but they agreed her “performance did not warrant a merit increase at that time”; Plaintiff, disputes this.17
Plaintiff received her last merit increase in 2002, for pay grade reasons. 'Plaintiffs male counterparts, Brantley, Caneega, and Smith, received two merit increases for pay grade reasons — one in February and another in November of 2002. Brantley received á third merit increase in 2011 because he was “very dependable.”18 Smith received a three additional merit increases, for a total of five — one in 2004 because he was a “great operator”; another in 2005 because he was “very versatile,” and “willing to do anything asked”; and again, in 2011 because he was “very versatile” and “volunteered to fill other, roles.”19 Subsequent to 2002, Plaintiff never received a merit increase. '
Promotional increases are, according to Defendant, given to an employee based on their performance. Like merit increases, Defendant awards promotional increases to employees at the discretion of management, and, although typically approved, they are not always approved.20 An employee can be promoted to a higher position due to a vacancy created when another employee retires or leaves, or due to a “shift realignment” — when there is a shift change, such as adding another shift. Defendant - does not always award a promotional increase when an employee is promoted, • and it does not award promotional. increases for a promotion due to a shift realignment. Defendant’s current prqmotionalrincrease structure began in 2003, .but like merit increases, Defendant awarded promotional increases to employees previous to 2003.
Plaintiff was promoted six times during her employment with Defendant, with her final promotion being in 2001 when Plaintiff became a Centrifuge Operator due to a “shift realignment.” Because Plaintiff was directly promoted to. Centrifuge Operator, Plaintiff “skipped” over, the three positions typically held prior to becoming a Centrifuge Operator — Assistant Filter Operator, Filter Operator, and Senior Filter Operator.21 Thus, she did not receive promotional increases traditionally given by. Defendant when promoted to those positions. However, even though Plaintiff was promoted five times previous to becoming a Centrifuge Operator,' Plaintiff never received a promotional increase.22
Unlike Plaintiff, Plaintiffs male counterparts received promotional increases when promoted to higher positions. Brantley received promotional increases in 1997, 1998, 2001, and 2010.23 Caneega received pro*1349motional increases in 2001, 2004, and 2012.24 Smith received promotional increases -in 1999, 2000, 2007, and 2013.25
Plaintiff’s Performance History
Defendant only conducts performance reviews during an employee’s probationary period at three and six months after the initial hire. Defendant does' not have a culture of documenting performance.26 When an employee exhibits performance issues that “reach the level that needs to be documented,” Defendant has a “counseling” procedure/form it utilizes for documenting these issues.27 The form is filled out by an employee’s supervisor documenting the performance issue, and it includes what is expected of the employee in the future. The employee and his or her supervisor then signs the form.28 However, Defendant does not have a “magic number” for when the counseling procedure is used.29
In Plaintiffs six-month performance review, Plaintiff was given good to average marks in her ■ reviews and found to ■ be promotable. The only negative comments documented surrounding Plaintiffs performance during her employment with Defendant were in 1996 and 1997: In granting Plaintiff a merit increase in 1996, her supervisor noted that “[w]e have had problems "with [Plaintiff] in the past concerning her attitude, [and] her ability to get along, with others.... We have talked with [Plaintiff] about these problems!;] and she is trying to be &• better employee.”30 In 1997, Plaintiff received a counseling due to her failure to wash the filters; however, Plaintiff claims she did not deserve the counseling because she told her supervisor that .the reason for her failure to perform this duty was due to illness.31 Plaintiff claims she-was never allowed to read it and was forced to sign the counseling form under protest. In 1999, Defendant noted that she was “making an effort to show that' she could - do the job” and that her “attitude ha[d] improved.”32 •
Defendant asserts that Lord had problems with Plaintiffs attitude and performance from the time he became Plant Manager in 2004 until her termination. Defendant claims that in 2008 Plaintiffs performance issues were brought to the attention of both Hutchings and Lord. However, according to Defendant, these issues were not documented because they seemed connected exclusively with another employee, and Defendant was hoping that the issues would work themselves out when that other employee retired.33 Defendant contends it continued to have issues with Plaintiffs performance — she was slow and had a “rude attitude.”34 Plaintiff disputes these facts. Defendant did not document these issues.
Ronnie Adams became .Plaintiffs Shift Supervisor in 2012 and testified he had a *1350disciplinary problem with Plaintiff shortly thereafter. In that incident, Relief:Foreman Brian Lovett claimed that he asked Plaintiff to perform a task, but she ignored him. Plaintiff denies this incident. Hutch-ings and Lord assert they met with Plaintiff to verbally counsel her regarding her job performance and attitude:in early 2012. At the meeting, Defendant contends various issues were addressed with Plaintiff, such as her rude manner on the phone, the incident with Lovett, and her failure to carry out instructions and perform tasks in a timely manner.35 Plaintiff denies that this meeting ever occurred. Neither the meeting nor the issues were documented.
Plaintiffs Complaint, Suspension, and Termination
In January of 2013, Plaintiff asked Adams about the possibility of a raise. Adams then spoke to Lord, who told Adams that Plaintiff had not received a raise since 2002, due to her poor attitude and performance. Adams contends he spoke with Plaintiff regarding ways she could improve her performance. Plaintiff, however, claims he never spoke to her about ways to improve. Adams asked her again in February and March whether she had received a raise.
On Thursday afternoon, April 4, 2013, Plaintiff utilized Defendant’s “open door policy,” went into the office of Alex Caw-thon, Executive Vice President of Human Resources, and asked him why she had not received a raise in ten years. She told Cawthon that her “pay is lower than the guys’ is.”36 Cawthon called HR and learned that Plaintiff’s last merit raise was in 2002. He told Plaintiff he would look into the issue further. After the meeting, he emailed Hutchings who replied that she was not “the best operator in the world” and “no one wants to work with her.”37 Cawthon told Hutchings that if her performance issues were not documented, then Defendant was. “not in a good position with her pay... ,”38 Recognizing a potential problem, Cawthon investigated Plaintiffs complaint by speaking with Gloria Lindsey, the HR Benefits Manager, as well as Hutchings and Adams.
The next morning, on Friday April 5, 2013, Hutchings called Plaintiff and told her to report to Cawthon’s office at 8:30 a.m. According to Cawthon, they sat down with Plaintiff “to get this thing on track.”39 Plaintiff states that when they went back to the office Cawthon asked Hutchings “what you got on [Plaintiff]?”40 Hutchings responded that she “ran over a tank” and that he talked to five people who said they did not like working with her.41 Plaintiff asserted that she did not run over a tank. During the meeting Cawthon claims that Plaintiff became very agitated, argumentative, and disruptive, arguing over the incident with the tank. Cawthon believed Plaintiff to be mocking Hutchings, and it was his impression that she laughed at the two men.42 She continued “to act that way” .and he asked her leave his office.43
Plaintiff denies that she acted argumentatively and tells a different version of the meeting. Plaintiff claims that after she explained why the tank running over was not her fault, Cawthon asked her how much money she made and whether she thought *1351she could get paid that much anywhere else. She said she did not know, to which he responded that she could not make as much elsewhere. She remained silent. Cawthon repeated his question, asking her if she could get paid as much somewhere else. When she still remained silent, Caw-thon asked Plaintiff why she was looking at him. Cawthon told, her “oh, I can tell from the expression on your face, ohj-yeah, you got an attitude.”44. He then asked Hutchings if he had someone who could do her job. When Plaintiff still sat silent, Cawthon instructed Plaintiff to go home. Plaintiff did as she was directed to and left for the day.45
Shortly after the meeting, Cawthon said he wrote and mailed Plaintiff a letter that she was suspended from work because of her unacceptable attitude during the meeting. He wrote, “[w]hen you are ready to behave with a more cooperative spirit and show a sincere desire to work through these problems, please let me know. You will not be allowed to return until you provide [Defendant] with a written commitment assuring us that your performance. and attitude will meet our expectations moving forward.”46
The next day, on Saturday, -April 6, 2013, when Plaintiff reported to work, she was informed that she was suspended, that she would receive a letter, and that she should contact Cawthon on Monday, April 8th.
On Monday morning at 9:00 a.m., Plaintiff contacted Cawthon and told her. she would receive a letter explaining what she needed to do to return, to work; she received Cawthon’s first letter that day. Cawthon claims he also tried to call Plaintiff later on. Monday, but -she never returned his call.'Plaintiff, denies receiving this call. ’
On Tuesday, April 9th, Plaintiff felt she “needed to react” and responded to Defendant’s letter “as soon as possible” to “save [her] job,”47 stating:
In Jan, of this year I spoke to Ronnie Adams, who- is my foreman, about receiving a raise. He told me he would inquire for me[.] Three months later I had not received or heard about -receiving a- raise. Then taking • advantage of the Companies’ [sic] Open Door Policy, I came to see you.about receiving a raise. In the meeting I was trying to make sure to hear -all that you had to * say. I meant no disrespect by the expression on my face. I may have been a bit nervous. If I did anything wrong, I do apologize.48
That same day, knowing Plaintiff had not received the first letter, Cawthon mailed a s'econd letter stating: •
We have hot heard from you. Certainly it is our desire to work through this matter so it can bé a ‘win-win’ for you and Thiele ... I want to restate what you must do. You must submit written assurance, satisfactory to Thiele, by the close' of business Friday, April 12th, that your performance and attitude will 'improve Immediately. If you are unresponsive, your employment will be terminated.49
The next day, on Wednesday April 10th, both Plaintiff and Cawthon received each other’s letters. On Plaintiff’s end, having just sent her response to his first letter the day before, she did not send another response. On Cawthon’s end, he received *1352Plaintiffs response to his first letter. Although he recognized that she apologized for her behavior, he deemed it unacceptable because it was not what he expected or wanted from her.
On Thursday, April 11th, Cawthon emailed Hutchings and copies HR and his superior, stating he had given Plaintiff “six chances” to comply with his letter demand, and he found her response to be “unresponsive.”50
On Friday, April 12th, Plaintiff was terminated. Plaintiff did not respond to Defendant’s second letter. Defendant never informed Plaintiff that her first letter was unacceptable. Plaintiff received confirmation of her termination on April 16, 2013. Plaintiff filed her Charge of Discrimination with the EEOC on June 28, 2013, and filed this case on January 13, 2014.
DISCUSSION
Plaintiff brings claims for unequal pay and retaliation under the Equal Pay Act. The Court addresses both claims in turn, and, as explained below, the Court finds there are genuine issues of material fact as to both claims.
I. Unequal Pay
The Equal Pay Act (EPA) prohibits employers from paying an employee at a rate less than that paid to employees of the opposite sex for equal work.51 A female employee demonstrates a prima facie case of an EPA violation by showing that her employer paid male employees different wages for equal work for jobs which require “ ‘equal skill, effort, and responsibility, and which are performed under similar working conditions.’ ”52 Once the employee presents a prima facie case, the employer may avoid liability by proving by a preponderance of the evidence that the pay differences are based on “(i) a seniority system; (ii) a merit system; (iii) a system which measures earnings by quantity or quality of production; or (iv) ... any other factor other than sex.”53 Defendant concedes that Plaintiff has met her prima facie case on her EPA claim and asserts exclusively the “factors other than sex” defense.
The factors other than sex defense is a broad “catch-all” exception that encompasses an almost limitless number of gender-neutral factors.54 The defense is meant to prevent courts from substituting their judgment for the employer’s judgment.55 The burden to prove this defense is a heavy one, and the employer must demonstrate that “the factor of sex provided no basis for the wage differential.”56 If the employer “fails to convince the trier of fact, then the plaintiff wins.”57 Moreover, “[t]he plaintiff is not required to prove discriminatory intent on the part of the defendant,”58 and the defendant is held *1353strictly liable.59
On the other hand, if the employer “establishes that the disparity in wages are justified by one of these exceptions, then the plaintiff must come forward with affirmative evidence that indicates that the proffered reason for the disparity is actually a pretext for sex discrimination.”60 In other words, if the defendant proves an affirmative defense, “the plaintiffs claim can survive a motion for summary judgment only if the plaintiff shows with affirmative evidence that the reason offered for the pay disparity was pretextual or was offered as a post-event justification.”61 If the plaintiff can “create the inference of pretext, there is an issue which should be reserved for trial.”62
To establish the factors other than sex defense, an employer may not rely on a “general practice” but may consider factors such as the “unique characteristics of the same job; ... an'individual’s experience, training or ability; ór... special exigent circumstances connected with the business.”63 The Eleventh Circuit has strongly suggested that the factors other than sex must be business-related64 and “sufficiently objective to.. .be rebutted. '. ..”65 At the very least, an employer must present “an explanation of how those factors actually resulted in an individual employee earning more than another.”66
Defendant contends Plaintiffs pay was less than her male counterparts because her performance did not warrant merit or promotional increases. As discussed below, *1354because there are genuine issues of fact as to whether Defendant’s policies for giving merit increases and promotional increases are sufficiently objective to be factors other than, sex, the Court cannot grant summary judgment for .either party on this issue.

A. Merit Increases and Promotional Increases

The Court finds that there are genuine issues of material fact as to whether Defendant can prove its factors other than sex defense and whether Defendant’s proffered reasons for denying Plaintiff merit and promotional increases were pretext for unequal pay.
According to Defendant, merit increases are awarded at the discretion of management to employees who are “top performers” and who have displayed “exceptional” performance ovér the prior year.67 Defendant asserts that employees become eligible for a promotion due to their performance, and promotions are granted at the discretion of management.68 Defendant contends Plaintiff did not receive a merit increase or a promotional increase in the last decade of her employment because she displayed poor performance.
The Court recognizes that an employee’s “performance” is a valid factor other than sex if it is “sufficiently objective” for a plaintiff to rebut it.69 Here, genuine issues of material fact exist as to whether Defendant’s merit increase policy is sufficiently objective to be a factor other than sex. Defendant has given inconsistent testimony as to. its . merit-increase policy. Defendant’s 30(b)(6) witness testified that merit increases are “based solely” on performance and given at the discretion of management.70 However, it is unclear what objective criteria the management to used in exercising their discretion. Indeed, Caw-thon testified Defendant had “no consistent policy,” and the “message.. .was [merit increases] should be used wisely and should be given to employees whose performance merited a merit increase.”71 In addition, George Lord, who was responsible for making recommendations for merit increases in the production department, said that exceptional performance was a “threshold consideration” for a merit increase. However, Lord also looked at both an employee’s pay in relation to the applicable pay grade for the position and to other employees’ pay in the same position.72
Even more damaging is that the record also shows Defendant awarded merit increases for minimum pay grade reasons.73 Indeed, Plaintiff received her final merit increase in 2002 to bring her into a minimum pay grade for a Centrifuge Operator — not for performance. Moreover, when Defendant awarded merit increases to employees for pay grade reasons, performance was not noted as a reason for the *1355increase.74 Although the Court recognizes that discretion based on objective criteria, like performance, could satisfy the objective standard, such criteria is not present in this case. The Court finds that the criteria management used in exercising its discretion was inconsistent and thus overly subjective.
The Court also finds genuine issues of material fact exist as to the subjectivity of Defendant’s promotional increase policy. Defendant asserts that employees become eligible for a promotion due to their performance, and promotions are granted at the discretion of management.75 It contends there are two, types of promotions: when an employee retires or leaves, and when there is a “shift realignment.” According to Defendant, when an employee is promoted due to a vacancy, they are eligible for a promotional increase, i.e., a raise, but, when an employee is promoted due to a “shift realignment,” they are not eligible for a promotional increase. Defendant also contends that it does not give promotional increases every time an employee is promoted, and Plaintiff did not receive’ promotional increases’ because of her poor performance.
Outside of contentions in its briefs, however, Defendant presents no evidence that promotions are based on performance. In fact, Defendant’s 30(b)(6) witness testified that since 2003, promotions were given at the discretion of management but listed no criteria for their determination, nor could she speak to how promotional increases were determined previous to 2003.76 Plain-. tiff disputes this and contends Defendant determines promotional increases on seniority; not performance. Plaintiff testified that if a position opened, the most senior operator would be promoted to that position.77 Indeed, the majority of Plaintiff’s promotions, as reflected in Defendant’s personnel documents', note that she was replacing an employee.78 Plaintiff also points to several personnel documents supporting her contention.79 This evidence is sufficient to raise a genuine issue of material fact, as to whether promotional increases were in fact based on performance.
In addition, Plaintiff has raised an inference of pretext or post-event justification for her pay disparity. Defendant claims that Plaintiff’s performance did not warrant merit or promotional increases, referencing problems in 2004, 2008, and verbally when it verbally addressed her performance and attitude issues in 2012 and in 2013, Plaintiff,, however, denies these incidents. Moreover, although Defendant denied general increases in the past for poor performance, it never denied Plaintiff a general increase. Additionally, although Defendant had a procedure for counseling employees with poor performance, it only counseled Plaintiff once in 1997. Finally, Defendant has presented no evidence outside of post-complaint documentation, and the 15-year old counseling form that Plaintiff had performance problems.80
Defendant claims it does not generally, have a culture of documenting per*1356formance issues, and the inquiry into pretext centers on the employer’s beliefs.81 However, courts have found that the lack of complaints or disciplinary -reports in an employee’s personnel file may support a finding of pretext,82 and “even in the absence of collaborative evidence, a plaintiffs own testimony may be sufficient to withstand summary judgment.”83
Despite its contention that it regarded' plaintiff as having continuous performance and attitude issues, it only documented one counseling in her entire twenty-two year employment with the company. In fact, Cawthon recognized and admitted that the failure to document did not put Defendant in a good position.84
Defendant’s contention that Plaintiff had performance issues is further belied by the fact that Plaintiff was promoted six times, five times ’due to a vacancy and one time due to a shift realignment. A reasonable juror could also infer Plaintiffs bad performance was pretext simply by the fact that she actually received promotions; but never received a promotional increase.
Although Defendant contends that it does not give promotional increase's every time an employee is promoted, Plaintiffs male counterparts received various promotional increases: Brantley received four promotional increases, Caneega received three, and Smith received four.85 Finally, Defendant’s argument that Plaintiff failed to receive a promotional increase because, as a Centrifuge Operator, she was not eligible for promotion, is simply tautological. .
Moreover, a jury could find unworthy of credence Defendant’s argument that Plaintiff did not have the same opportunity for promotional increases as her male counterparts because she “skipped” to the higher position of Centrifuge Operator in the shift realignment, while her male counterparts ascended the ranks along the Defendant’s customary promotional stages. However, while Plaintiff received a dramatic promotion in title — a promotion that her male counterparts would not receive for the next nine to ten years — in reality she received two dollars less than her male counterparts, and only 24 cents above the minimum pay grade.86
Based on this evidence a reasonable jury could disbelieve ■ Defendant’s reasons for fading to award Plaintiff merit and promotional increases, and ultimately con-*1357elude these reasons were merely pretext or post-event justifications for Plaintiffs pay disparity.87 Therefore, the Court DENIES both parties Motions for Summary Judgment as to Plaintiff’s EPA claims.
II. Retaliation
Plaintiff also contends that she was terminated in retaliation for complaining to Defendant .about her unequal pay. Under the anti-retaliation provision of the Fair Labor Standards Act (“FLSA”), which encompasses retaliation for complaints under the EPA, it is unlawful “to discharge or in any other manner discriminate against any employee because such employee has filed a complaint or instituted or caused to be instituted any proceeding under or related to this Act.”88 To establish a prima facie retaliation claim, the plaintiff must establish that.“(l) [s]he engaged in statutorily protected expression, (2) [s]he suffered an adverse employment act, and (3) some causal connection existed between the two events,” with causation requiring the plaintiff to show “(1) that the decisionmakers were aware of the protected conduct and (2) that the protected activity and the adverse act were not wholly unrelated.”89 Defendant contends Plaintiff is unable to make out her prima facie case as to the first and third elements.

A. Protected Activity

Defendant does not dispute a complaint of equal pay is a protected’activity; however, Defendant contends that Plaintiff never complained about unequal pay on the basis of her sex. The Court disagrees.
To prove Plaintiff engaged in a protected activity under the EPA she must “[a]t a minimum ... generally establish that the employer was actually aware of the protected expression at the time it took adverse employment' action.”90 The court “will not presume that a decision-maker was motivated to retaliate by something unknown to him or her.”91 Therefore, the plaintiffs complaints to the employer “must clearly put [the] employer on notice of a violation of the law.”92
Plaintiff claims she engaged in a protected activity when she complained to Cawthon on April 4, 2013, that her “pay is lower than the guys’ is.”93 Defendant claims Plaintiff “never told Cawthon” that she had not received a'raise “because of her sex.” However, according to Cawthon’s own testimony, Plaintiff “may have” complained about being paid less than males due to her sex, and although she may not have “put it that succinctly,” ,he believed “she did make the assertion or implication that she was being paid less.”94 Therefore, even though Plaintiff did not use the words *1358“equal pay act” or “gender-based wage differential,” the Court finds Plaintiff, did make a sufficiently clear and detailed complaint, which a reasonable employer, considering the context and content, would have understood that Plaintiff was asserting her rights to equal pay.95

B. Causal Connection

To demonstrate a causal connection, a plaintiff must show the decision maker was aware of her protected conduct, and the protected activity and adverse action were not wholly unrelated.96 Additionally, “a plaintiff must also show that retaliatory animus was the but for cause, of the challenged adverse action.”97 Plaintiff can satisfy her burden if she can prove that the temporal proximity between the time her employer learned about her protected activity and her discharge is “very close.”98.
Defendant suspended Plaintiff on April 5, 2013, the day after she made her complaint to Cawthon, and terminated her on April 12, 2013, only a week later. Therefore, the suspension was immediate, and the termination was within the week. The Court finds this temporal proximity to be sufficiently “very close” to show a causal connection and satisfy Plaintiffs burden of proving but-for causation on summary judgment.99 However, Defendant argues that Plaintiffs attitude at the April 5 meeting and failure to provide Defendant with a satisfactory letter subsequent to that meeting were intervening acts breaking the causal chain.
*1359An intervening act of misconduct by the plaintiff can break the “causal link between the protected conduct and the adverse employment action.”100 And some courts have found. that failing- to meet an employer’s performance standards can break the causal chain.101 The Court finds that although temporal proximity, can be broken by a plaintiffs intervening acts, such as her performance,- Plaintiff -has raised a genuine issue -of. material fact from which a reasonable jury could find that her attitude was not an intervening act. , ,
Defendant argues that after Plaintiff complained to Cawthon about hér pay on Thursday, April 4, an investigation ensued to determine why Plaintiff had not received a merit increase in over 10 years. Cawthon emailed Hutchings ahd ■ Lord; ■Hutchings replied' that She was “not the best operator in the world” and that no one wanted to work with her. On Friday, April 5,2013, Cawthon met with Hutchings and Plaintiff. .
Cawthon testified that .the meeting was designed to.get her “on track” and “to-be positive.”102 Although Plaintiff tells a different story, Defendant claims Plaintiff became agitated, argumentative, and disruptive, and was mocking and laughing at the two men, and because he could tel from the expression on her face that she had an “attitude”, she was placed on suspension. Plaintiff denies - being argumentative, and remained silent because she was trying- to make sure she-he.ard. what he was saying, she meant no..disrespect,, and she was nervous. ,
Defendant relies on Plaintiff’s “attitude” for its legitimate reason for suspending her and that her “attitude” was .sufficient to break the causal chain. However, given the record presented to the Court, “attitude” is simply too .subjective of an adjectival label and would require the Court to make credibility determinations, .which it simply cannot, do.103 A reasonable jury could find Plaintiff had. an “attitude” or was just responding in ^.reasonable way. to an arguably threatening situation, especially in light of the fact that the meeting was precipitated by her complaint of unequal pay and followed by a suspension, all with-, in a twenty-four hour period. Therefore, the Court finds Plaintiff’s disputed attitude in ‘the meeting insufficient to break the causal chain established by such close temporal proximity.
Defendant also argues that Plaintiffs failure to respond to Cawthon’s request 'for the letter in a "satisfactory why was an intervening’ act, breaking the causal chain established by the close temporal proximity of one week. In the letter written on April 5, Cawthon instructed Plaintiff- that she would remain suspended until *1360she provided • Defendant with a “written commitment assuring us that your performance and attitude will meet our expectations moving forward.” Plaintiff received Cawthon’s letter on Monday and sent a response on Tuesday.
Plaintiff mailed her letter on Tuesday. That same day, Cawthon mailed a second letter to Plaintiff. Plaintiff-received' Caw-thon’s first letter on Wednesday. In the second letter, Defendant asked Plaintiff to address how she would improve her attitude-and performance by Friday or she would be terminated. Plaintiff did not respond to Cawthon’s second letter because it was so close in time to her response that Cawthon could not have received her letter and sent out the second letter in response to it.104 Indeed, Cawthon did not receive Plaintiffs letter till Wednesday, the' day after he sent his second letter. Although Cawthon said he found her response unacceptable, the Court finds that given the facts surrounding Plaintiffs suspension, along with the extremely close temporal proximity between Plaintiffs compliant and her termination, that Plaintiffs failure to respond to Defendant’s second letter is simply not, an intervening act so as to break the causal chain.
Defendant’s reasons for its suspension and termination of Plaintiff — her attitude in the April 5 meeting and her failure to provide a written commitment that her performance and attitude would improve— áre legitimate non-discriminatory reasons. Thus, the burden shifts back to Plaintiff to demonstrate pretext.
In order to establish pretext, Plaintiff must demonstrate that Defendant’s proffered reasons were not the real reasons for the employment decision.105 In other words, Plaintiff must “cast sufficient doubt on the defendant’s proffered nondiscriminatory reasons to permit á reasonable factfinder to conclude that the employer’s proffered legitimate reasons were not what actually motivated its conduct.”106 Plaintiff may do so “either directly by persuading the court that a discriminatory reason more likely motivated the employer or indirectly by showing that the employer’s proffered explanation is unworthy of credence.”107 In the latter approach, Plaintiff must demonstrate “such weaknesses, implausibilities, inconsistencies, incoherencies or contradictions in the employer’s proffered legitimate reasons for its actions that a reasonable factfinder could find them unworthy of credence.”108
Plaintiff contends that “but for” her complaint of unéqual pay, she never would have been suspended or terminated. Indeed, Plaintiffs immediate suspension only one day after her complaint of unequal pay and ultimate termination one week later would typically be more than sufficient to meet the “but for” standard required in establishing pretext in retaliation cases.109 However, as noted above, there is a question of fact as to Defendant’s claim that- Plaintiff’s intervening acts (i.e., her attitude and unsatisfactory letter) broke the causal chain. Moreover, there' is, as also noted in the Court’s EPA analysis, a question of fact as to whether Plaintiff even had longstanding perform-*1361anee and attitude problems during her employment with Defendant that needed to be addressed, which were- Cawthon’s and Hutchings’s stated reasons for -calling the meeting in the first place. Therefore, because a reasonable jury could find Defendant’s reasons for Plaintiffs suspension and termination, coupled with the close sequence of events, suspect and unworthy of credence, there is . a question of fact precluding summary judgment as a matter of law.
Therefore, for the aforementioned reasons, the Court DENIES both Parties Motions for Summary Judgment as to Plaintiffs retaliation claims.
C. Willfulness and Liquidated Damages
 Finally, Defendant asks that if the Court denies Defendant summary judgment on. Plaintiffs wage discrimination and retaliation claims, that it grant partial summary judgment on the issue of whether Plaintiff is entitled to liquidated damages for any alleged violation of the EPA. Under the EPA, which incorporates the damages provisions of the FLSA, liquidated damages may be awarded in an amount equal to the amount of unpaid wages.110 However, courts need not award liquidated damages for violations of the EPA if:
[t]he employer shows to the satisfaction of the Court that the-' act' or omission giving rise to such action was in good faith añd that he had reasonable •grounds for believing that his act or omission was not .a violation ... the court may, in its sound discretion, award no liquidated damages or award any amount thereof not to exceed the amount specified in section 16 of such Act. _ ,-
To prove willfulness, Defendant must have acted with knowledge or reckless disregard of its violation of the Act.111 Moreover, where Defendant has acted in bad faith, the statute of limitations is extended from two to three years.112 However, an employer does not act willfully if he “acts unreasonably, but not recklessly, in determining his legal obligation” under the Act.113
Defendant argues that the record is insufficient to show that Defendant knowingly or recklessly violated the EPA.114 Defendant claims that it acted in good faith because Cawthon investigated Plaintiffs complaint regarding her unequal wages.115 Plaintiff, on the other hand, disputes the “thoroughness” of Cawthon’s investigation, and instead calls it an attempt to “dig up dirt” on Plaintiff.116 Plaintiff *1362further avers that despite having. EEO policies, Defendant, never conducted an audit of its employees. The Court finds that at this time that there are too many issues of material fact surrounding Plaintiffs claims to rule as a matter of law on this issue.
. For the reasons stated above, the Court DENIES Defendant’s Motion for Summary Judgment [Doc. 22] and DENIES Plaintiffs Motion for Summary Judgment [Doc. 24].
SO ORDERED.

. Fed. R. Civ: P. 56(c); see also Celotex Corp. v. Cairett, 477 U.S. 317, 322, 106 S.Ct 2548, 91 L.Ed.2d 265 (1986).


. See Anderson v. Liberty Lobby, Inc., All U.S. 242, 247-48, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).


. See id. at 249-52, 106 S.Ct. 2505.


. See id. at 254-55, 106 S.Ct. 2505; Welch v. Celotex Corp., 951 F.2d.l235, 1237 (11th Cir. 1992).'


. Celotex, AIT U.S! at 323, 106 S.Ct. 2548 (internal quotation marks omitted).


. See Fed. R. Civ. P. 56(e); see also Celotex, All U.S. at 324-26, 106 S.Ct. 2548.


. Avirgan v. Hull, 932 F.2d 1572, 1577 (11th Cir.1991).


. See Am. Bankers Ins. Grp. v. United States, 408 F.3d 1328, 1331 (11th Cir.2005).


. United States v. Oakley, 744 F.2d 1553, 1555 (llth Cir.1984) (internal quotation marks and citation omitted).


. See Am. Bankers Ins. Grp., 408 F.3d at 1331.


. Defendant asserts that a Centrifuge Operator is the highest position without any managerial duties; the highest position, relief foreman/flock and leach operator, is responsible for "some managerial duties.” Rule 30 (b)(6) Dep., Doc. 26-2 at 16.


. Rule 30(b)(6) Dep. Doc. 26-2 at 23; Caw-thon Dep., Doc. 26-4 at- 27. Plaintiff disputes the criteria for a merit increase.


. Defendant has never performed a compensation audit of its employees, but Defendant’s EEO Policy is disseminated to all employees and applies to discriminatoiy pay practices.


. Lord Decl. Doc. 23-12 at 3.


. Cawthon Dep., Doc. 26-4 at 42-43. Caw-' thon also specified that merit increases were for "exceptional” employees or employees that “hit one out of the park.” Id. at 29, 39.


. Lord Deck, Doc. 23-12 at 2.


. Lord Decl., Doc. 23-12 at 4; Pl. Dep., Doc. 26-1 at 101-06.


. Lord Decl., Doc. 23-12 at 4. Plaintiff objected to this information because she claimed that it was not previously produced in discovery. The Court reopened discovery on this issue. Plaintiff and Defendant presented additional evidence to the Court and fully briefed this new evidence. Accordingly, the Court has considered the entire record before it.


. Lord Decl., Doc. 23-12 at 4-5.


. Rule 30(b)(6) Dep., Doc. 26-2 at 21; Lord Decl., Doc. 23-12 at 3.


. Def. Rep. Br., Doc. 36 at 6.


. PL Ex., Doc. 30-2 at 1-5.


. Doc. 29-3 at 1-2.


. Doc. 29-5 at 1.


. Doc. 29-6 at 1.


. Lord Dep. Doc. 26-7 at 23.


. Rule 30 (b)(6) Dep., Doc. 26-2 at 30.


. Id.


. Rule 30 (b)(6) Dep., Doc. 26-2 at 29-30. ■


. Pl. Dep. Ex. 5, Doc. 23-13 at 2.


. Pl. Dep., Doc. 26-1 at 101-06.


. Doc. 29-14 at 1.


. Hutchings Dep., Doc. 26-5 at 9-10. Plaintiff contends that because this was not docú-rhénted, it is an "after-the-fact rationale” for paying Plaintiff less. Doc. 29-1 at 7.


. Hutchings Dep., Doc. 26-5.at 10. Plaintiff claims she performed her job well, and she was not slow. However, she sometimes needed assistance to reach a valve that she could only open or close by climbing on pipes, and the shutdown process tpok 30-60 minutes depending on the grade of clay — she had no control over that process. Doc. 29-1 at 8-9.


. Hutchings Dep., Doc. 26-5 at 16; Lord Dep., Doc. 26-7 at 12.


. Pi. Dep., Doc. 26-1 at 45; Cawthon Dep., Doc. 26-4 at 105-106.


. Cawthon Dep. Ex. 2, Doc. 23-18 at 2.


. Id.


. Cawthon Dep., Doc. 26-4 at 59.


. Pl. Dep., Doc. 261 at 58.


. Id. at 59.


. Cawthon Dep., Doc. 26-4 at 85-86.


. Id. at 62.


. Pl. Dep., Doc. 26-1 at 60.


. Pl. Dep., Doc. 26-1 at 61.


. Cawthon Dep. Ex. 4, Doc. 23-20 at 2 (emphasis in original). .


. Pl. Dep., Doc. 26-1 at 75.


. Pl. Dep. Ex. 2, Doc. 23-14 at 2.


. Id. at3.


. Cawthon Dep. Doc. 26-4 at 105; Doc. 26-15 at 2.


. 29 U.S.C. § 206(d)(1).


. Irby v. Bittick, 44 F.3d 949, 954 (11th Cir.1995) (quoting Coming Glass Worfcs v. Brennan, 417 U.S. 188, 195, 94 S.Ct. 2223, 41 L.Ed.2d 1 (1974) and 29 U.S.C. § 206(d)(1)).


. 29 U.S.C. § 206(d)(1).


. Coming Glass Works, 417 U.S. at 197, 94 S.Ct. 2223.


. County of Washington v. Gunther, 452 U.S. 161, 171, 101 S.Ct. 2242, 68 L.Ed.2d 751 (1981).


. Mulhall v. Advance Security, Inc., 19 F.3d 586, 590 (11th Cir.1994) (emphasis in original).


. Meeks v. Computer Associates International, 15 F.3d 1013, 1018 (11th Cir.1994).


. Miranda v. B & B Cash Grocery Store, Inc., 975 F.2d 1518, 1533 (11th Cir.1992) (citing Mitchell v. Jefferson County Bd. of Educ., 936 F.2d 539 (11th Cir.1991)).


. Miranda, 975 F.2d at 1533.


. Schwartz v. Florida Board of Regents, 954 F.2d 620, 623 (11th Cir.1991).


. Edwards v. Fulton Cnty., Ga. 509 Fed. Appx. 882, 885 (11th Cir.2013).


. Irby v. Bittick, 44 F.3d 949, 954 (11th Cir.1995). The court notes that the Eleventh Circuit has suggested that the burden does not necessarily shift back to the plaintiff. In Mulhall, the court, in dicta, noted that "[i]f [an affirmative defense is] proven, defendant is absolved of liability as a matter of law.” 19 F.3d at 590-91 (11th Cir.1994). However, in Mulhall, none of the four groups of defendants met their burden of persuasion with regard to any affirmative defenses; therefore, the court never had to address the issue of pretext. Id. at 591-97. After Mulhall, many courts have not stopped the inquiry at the defendant’s establishment of an affirmative defense, but have continued to look at whether the plaintiff could show pretext by showing a genuine issue of material fact as to defendant’s affirmative defense. See Steger v. General Elec. Co., 318 F.3d 1066, 1078 (11th Cir. 2003) (finding there was no evidence to rebut defendant’s proffered defense); Irby, 44 F.3d at 956 (plaintiff attempted to refute defendant’s defense as pretextual by claiming it was ‘‘too subjective”); Seldon v. Total System Services, Inc., 653 F.Supp.2d 1349, 1365-66 (M.D.Ga.2009) (finding that the plaintiff failed to point the court to probative evidence that would establish pretext or post-event justification of the defendant’s affirmative defense); Duncan v. Madison County, No. 3:05-CV-93 (CDL), 2007 WL 2874803, *5 (M.D.Ga. Sept. 27, 2007) (noting, even after the defendants successfully established their affirmative defense, that the plaintiff "has -produced no evidence from which a reasonable jury could conclude that the pay disparity was based on Plaintiff’s gender”). As such, the Court uses this analytical framework in this case.


. Glenn v. General Motors Corp., 841 F.2d 1567, 1571 (11th Cir.1988).


. See Price v. Lockheed Space Operations Co., 856 F.2d 1503, 1506 (11th 9ir.l988) (remanding for jury determination of whether any additional and legitimate business reasons existed); Glenn, 841 F.2d at 1571 (noting that exigent circumstances should be “connected with the business”).


. Schwartz, 954 F.2d at 624.


. Brock v. Georgia S.W. Coll, 765 F.2d 1026, 1037 (11th Cir.1985), overruled on other grounds by McLaughlin v. Richland Shoe Co., 486 U.S. 128, 108 S.Ct. 1677, 100 L.Ed.2d 115 (1988).


. Rule 30(b)(6) Dep., Doc. 26-2 at 23.


. Def, Reply tó PI. Sup. Br., Doc 40 at 2.


. See Schwartz, 954 F.2d at 623-24. In Schwartz, the plaintiff argued that the factors were too subjective to be relied upon outside of a formal merit system; however, the court held that the justifications — including performance — were “sufficiently objective to allow them to be rebutted and thus [we]re prop- . erly considered” as other factors. Id.


. Rule 30(b)(6) Dep., Doc. 26-2 at 20.


. Cawthon Dep., Doc. 26-4 at 42-43. Caw-thon also specified that merit increases were for "exceptional” or employees that “hit one out of the park.” Id. at 29, 39.


. Lord’s Dec., Doc. 23-12 at 2.


. Plaintiff argues that some merit increases were actually based on seniority and given in an ad hoc way after a promotion to the male employees, and were not merit increases at all, but were promotional increases in disguise. Pi. Supp. Reply Brief. Doc. 39 at 3-4.


. See Hutchings Dec. Doc 23-16 at 6-15.


. Def. Reply to PI. Sup. Br., Doc 40 at 2.


. Rule 30(b)(6) Dep. Doc. 26-2 at 17, 22.


. Prosser Dec., Doc. 29-20 at 1.


. Doc. 29-17 at 1-6.


. Doc. 39-2; Doc. 39-3; Doc. 39-4. One of these forms acknowledged that Caneega and Smith would maintain their seniority for job changes, such as promotions.


. Moreover, in 1999, a notation in Plaintiffs personnel form stated that she was “making an effort to show that she could do the job” and that her "attitude ha[d] improved." Doc. 29-14 at 1.


.Holifield v. Reno, 115 F.3dl555, 1565 (11th Cir.1997). Defendant contends that its depositions and affidavits attesting to Plaintiff's poor performance are sufficient to overcome Plaintiff's belief that she performed her job well. To support its argument, it points to Seldom, however, the Court finds Seldon distinguishable. 653 F.Supp.2d 1349. Unlike the present case, Seldon hinged on three criteria: experience, job knowledge, and performance, and the court found that the plaintiff’s perception of her exceptional performance was insufficient to create a genuine issue of material fact where the defendant presented sworn affidavits as to the plaintiff’s particular lack of job skills, performed evaluations throughout plaintiff's employment, and proffered evidence that the comparators had job related experience and knowledge superior to her own.


. See Stanfield v. Answering Serv., Inc., 867 F.2d 1290, 1294 (11th Cir.1989).


. Strickland v. Norfolk S. Ry. Co., 692 F.3d 1151, 1160 (11th Cir.2012).


. Cawthon Dep. Ex. 2, Doc. 23-18 at 2.


. Brantley received promotional increases in 1997, 1998, 2001, and 2010. Caneega received promotional increases in 2001, 2004, and 2012. Smith received promotional increases in 1999, 2000, 2007, and 2013.


. Moreover, Lord recognized the significant pay differential in 2012 between Plaintiff and her male counterparts and claimed that because of her performance, she was not eligible for a merit increase. Lord Dec., Doc. 23-12 at 4.


. Mulhall., 19 F.3d at 595 (denying summary judgment on Defendant's EPA affirmative defense, noting that ‘‘[cjredibility and the weight to be given such ‘explanations’ are traditionally matters left to the consideration of fact finders”).


. 29U.S.C. § 215(a)(3).


. Godby v. Marsh USA, Inc., 346 Fed.Appx. 491, 493 (quoting Shannon v. BellSouth Tele-comm., Inc., 292 F.3d 712, 716 (11th Cir. 2002)).


. Goldsmith v. City of Atmore, 996 F.2d 1155, 1163 (11th Cir. 1993).


. Johnson v. State of Florida, Department of Elder Affairs, 2010 WL 1328995,-*2 (N.D.Fla. Mar. 30, 2010)’(citing Brungart v. BellSouth Telecommunications, Iric., 231 F.3d 791, 799 (11th Cir.2000)). ’


. Id. (citing, inter alia, Higgins v. New Balance Athletic Shoe, Inc., 194 F.3d 252, 262 (1st Cir. 1999)); see also Birdyshaw v. Dillard’s Inc., 308 Fed.Appx. 431, 436^37 (11th Cir. 2009).


. Pl. Dep., Doc. 26-1 at 45.


. Cawthon Dep., Doc. 26-4 at 105-106.


. Miller v. Roche Surety & Casualty Co., Inc., 502 Fed.Appx. 891, 894 (11th Cir.2012) (noting that "the complaint must be sufficiently clear and detailed so 'that a reasonable employer, considering the context and content, can understand that an employee is asserting rights provided by the [statute] and calling for the protection of those rights”); see also 'Weatherly v. Alabama State University, 2011 WL 6140917, (M.D.Ala.2011).


." Davis v. Florida Agency for Health Care Admin., 2015 WL 2344108 (11th Cir.2015) (citing Kidd v. Mando Am. Corp., 731 F.3d 1196, 1211 (llth Cir.2013)).


. Booth v. Pasco Cnty., 757 F.3d 1198, 1207 (11th Cir.2014). Plaintiff argues that "but for” causation should be applied in the pretext stage, and not in the prima facie stage, as Defendants argue. The Court recognizes that the Eleventh .Circuit has yet to establish a clear precedent as to which stage that "but for” causation should be applied. See Hawkins v. BBVA Compass Bancshares, Inc., 613 Fed.Appx. 831, 838-39, No. 14-14480, 2015 . WL 3462294, at *7 (11th Cir. June 2, 2015) (applying “but for” at the prima facie stage); Mealing v. Georgia Dep’t of Juvenile Justice, 564 Fed.Appx. 421, 427 (11th Cir.2014) cert. denied, — U.S. -, 135 S.Ct. 1165, 190 L.Ed.2d 921 (2015) (applying “but for” at the pretext stage); Ramirez v. Bausch & Lomb, Inc., 546 Fed.Appx. 829, 833 (11th Cir.2013) (noting that the Nassar Court did not clarify the role of "but for” causation in a plaintiff's prima facie case). However, the Court finds that here it is irrelevant because, for the reasons stated in this Order, Plaintiff can make out “‘but for" causation, at the prima facie stage.


. Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1363 (11th Cir.2007) (noting that “mere temporal proximity, without more, must be very close”) (internal quotation marks omitted).


. Redd v. United Parcel Serv., Inc., 615 Fed. Appx. 598, 606, No. 14-14945, 2015 WL 3917361, at *8 (11th Cir. June 26, 2015) (citing Farley v. Nationwide Mutual Ins. Co., 197 F.3d 1322, 1337 (11th Cir.1999) (finding that a seven-week gap between a protectéd activity and an adverse employment action was sufficiently proximate to create a nexus for purposes of establishing a prima facie case of retaliation)); see also Raspanti v. Four Amigos Travel, Inc., 266 Fed.Appx. 820, 823 (11th Cir. Jan. 29, 2008) (noting that a "close temporal proximify” between the time of a plaintiff’s protected activity and an adverse employment action would be sufficient to satisfy the plaintiff's burden of proving but-for causation at summary judgment for an FLSA retaliation claim).


. Henderson v., FedEx Express, 442 Fed. Appx. 502, 506 (11th Cir.2011) (citations omitted).


. Hankins v. AirTran Airways, Inc., 237 Fed.Appx. 513, 521 (11th Cir.2007) (finding that failure to meet the performance standards set by the employer broke the causal connection, despite a close proximity in time between the complaint and adverse action); see also Whatley v. Metro. Atlanta Rapid Transit Auth., 632 F.2d 1325, 1329 (5th Cir.1980) (finding plaintiff's termination to be "a culmination of problems growing out of [plaintiff’s] manner of handling his job, his lack of cooperation within his office, his mismanagement of his staff, his refusal to comply with the terms of his job description, and his refusal to follow instructions from his supervisor).


. Cawthon Dep., Doc. 26-4 at 59-60.


. See Yazdian v. ConMed Endoscopic Technologies, Inc., 793 F.3d‘634, 651-52 (6th Cir. 2015) (finding that an “allegedly insubordinate act may be a response to a sort of unspoken, subliminal discrimination in the workplace” and should be weighed by a jury , by examining the actions in context and by looking at the demeanor of the speakers).


. Pl Dep., Doc 26-1 at 77.


. Jackson v. Ala. State Tenure Comm'n, 405 F.3d 1276, 1289 (11th Cir.2005).


. Combs v. Plantation Patterns, 106 F.3d 1519, 1538 (11th Cir.1997) '(citations omitted).


. Id.


. Jackson, 405 F.3d at 1289; Silvera v. Orange County Sch. Bd., 244 F.3d 1253, 1258 (11th Cir.2001).


. Univ. of Texas Sw. Med. Ctr. v. Nassar, -— U.S.-, 133 S.Ct. 2517, 2533, 186 L.Ed.2d 503 (2013).


. 29 U.S.C. § 216(b).


. See McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133, 108 S.Ct. 1677, 100 L.Ed.2d 115 (1988); E.E.O.C. v. White & Son Enterprises, 881 F.2d 1006, 1012 (11th Cir,1989) (employer may avoid liquidated damages if the "employer shows its actions were in good faith and shows it had reasonable grounds for believing that those actions did not violate the Equal Pay Act") (citations omitted).


. 29 U.S.C. § 255(a).


. Alvarez Perez v. Sanford-Orlando Kennel Club. Inc., 515 F.3d 1150, 1162-63 (11th Cir. 2008).


. Def. MSJ, Doc. 22 at 19.


. See Reeves v. International Telephone and Telegraph Corp., 616 F.2d 1342, 1353 (5th Cir. 1980)'(“Good faith requires some duty to investigate potential liability____”), cert, de- - nied, 449 U.S. 1077, 101 S.Ct. 857, 66 L.Ed.2d 800 (.1981),


. Additionally, Defendant points to the fact that Lord recognized Plaintiff’s pay disparity in 2012 and decided with Hutchings that because of her performance she did not deserve a merit increase. However, Plaintiff asserts that Plaintiff told Ronnie Adams several months pervious to her complaint with Caw-thon that she had not received a raise in 10 years.